Citation Nr: 0906892	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for residuals of a 
nephrectomy, to include renal cancer.  

3.  Entitlement to service connection for a disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).

The Board notes that the claim involving residuals of a 
nephrectomy, to include renal cancer, had been certified by 
the RO as a claim to reopen.  The Board disagrees with this 
classification.  Service connection for a kidney disorder, 
diagnosed as nephritis, had been previously denied several 
times.  At those times, however, the Veteran had not neither 
undergone a nephrectomy nor been diagnosed with renal cancer.  
Thus, the Veteran's claim for service connection involving 
his current kidney disorder, which involves the nephrectomy 
that was the done due to renal cancer, is a new claim, and 
the Board has characterized it as such.  The Veteran is not 
prejudiced by this because the RO considered the claim on the 
merits in the December 2008 supplemental statement of the 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A September 1969 rating decision denied entitlement to 
service connection for a low back disorder which, in the 
absence of an appeal, is final.

2.  The evidence submitted since the September 1969 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.

3.  There is no competent evidence of a nexus between the 
current low back disability and service, to include evidence 
of continuity of symptomatology.

4.  There is no competent evidence of a nexus between 
residuals of a nephrectomy and renal cancer and service, and 
neither disorder was compensably disabling within one year 
following discharge from active duty.

5.  There is no competent evidence of a current disability 
manifested by headaches. 


CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying entitlement to 
service connection for a low back disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  A low back disorder was not incurred in or aggravated by 
service and lumbar degenerative joint disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).

3.  Residuals of a nephrectomy, to include renal cancer, were 
not incurred in or aggravated by service, and they may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(a).

4.  A disability manifested by headaches was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in February 2003, January 2008, and October 2008 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include how disability 
evaluations and effective dates are assigned, and notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The claims were 
readjudicated in a December 2008 supplemental statement of 
the case. 

The claim involving the low back disorder had been denied 
previously, and VA did not inform the Veteran of the evidence 
necessary to reopen this claim.  The Veteran has not been 
prejudiced by such because the Board finds that the Veteran 
has submitted new and material evidence to reopen this claim 
and will consider it on the merits.  As the RO considered the 
claim on the merits the Veteran has not been prejudiced.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records and 
records relied upon by the Social Security Administration in 
granting the Veteran disability benefits.  The Veteran had 
indicated he had sought treatment at a VA facility in 
Philadelphia in 1962 for a urinary disorder.  The record 
reflects that the RO made several attempts to find that 
treatment record to no avail.  That facility indicated that 
it had no 1962 treatment records involving the Veteran.  VA 
provided the Veteran with an examination in connection with 
the claim involving the low back disability.  VA did not 
provide the Veteran with an examination in connection with 
the Veteran's claim involving headaches.  While VA obtained a 
medical opinion as to whether there was a connection between 
nephritis and renal cancer, it did not obtain an opinion as 
to whether renal cancer was related to the Veteran's service.  
The Board finds that in both instances, a medical examination 
was not required.

Under the Veterans Claims Assistance Act of 2000, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of a disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A claimant must show more than a current 
disability to trigger the duty to assist; there also must be 
at least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link, or nexus, must be competent, i.e., 
offered by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As to the claim for service connection for 
headaches, the Veteran has not brought forth competent 
evidence of a current disability manifested by headaches or 
persistent or recurrent symptoms of headaches.  Thus, an 
examination was not warranted for that claim.

As to the claim for service connection for renal cancer, 
while there is competent evidence that the Veteran has been 
diagnosed with renal cancer, the Board finds that such may 
not be associated with service.  The first showing of renal 
cancer is in 1996 or 1997-almost 40 years after the 
Veteran's discharge from service.  The Veteran has alleged 
kidney problems since service, which he is competent to 
allege, but he has offered no competent evidence linking 
renal cancer to service, and a VA medical opinion found no 
relationship between nephritis (which was diagnosed in 1966) 
and renal cancer.  For these reasons, the Board concludes 
that the disability may not be associated with the Veteran's 
service, and an examination would not be warranted.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, VA examination 
reports, and the records relied upon by the Social Security 
Administration in granting the Veteran disability benefits.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision is final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the September 1969 rating decision which 
denied service connection for a low back disorder, the 
evidence of record failed to show a post service low back 
disability.  The Veteran did not file a notice of 
disagreement following notification of the decision.  Hence, 
the September 1969 rating decision is final.  38 U.S.C.A. 
§ 7105.

The Veteran submitted a request to reopen his claim for 
entitlement to service connection for a low back disorder in 
September 2003.  The additional evidence associated with the 
Veteran's claims file includes medical records showing the 
Veteran has been diagnosed with degenerative joint disease of 
the lumbar spine-thus, evidence of a post service 
disability.  This fact alone relates to an unestablished fact 
necessary to substantiate the appellant's claim.  Thus, the 
evidence is considered new and material, and the claim is 
therefore reopened.

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Cancer and 
arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Low back disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disability.  
In the report of medical history completed by the Veteran at 
separation from service, he reported a history of low back 
pain with no treatment.  Clinical evaluation of the spine was 
normal.  The Veteran has submitted lay statements from people 
who served with him who have attested to the fact that the 
Veteran had low back pain in service.  The Board concedes 
such.  However, there is no competent evidence that a chronic 
low back disability had its onset in service.  The Board 
notes that one of the lay statements indicated the Veteran 
had received treatment for low back pains "several times" 
during service.  This is in direct conflict with the 
Veteran's report of medical history that he completed in 
January 1958, wherein he indicated he had received no 
treatment.  The Board accords more probative value to a 
statement made contemporaneous to service than a statement 
made more than 10 years later in connection with a claim for 
monetary benefits for a low back disability.  Additionally, 
there is no competent evidence that degenerative joint 
disease was manifested to a compensable degree within one 
year following the Veteran's discharge from active duty.

The first post service evidence of a low back disability is 
in 1991-approximately 33 years after service.  This is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The lack of any documentation of continued back 
pain also supports the conclusion that there is no evidence 
of a continuity of symptomatology, and the Veteran has not 
attempted to allege continuity of symptomatology.  A February 
1966 Certificate of Attending Physician indicates that the 
Veteran had had low back pains for eight years, although the 
examiner attributed such pains to the diagnosis of recurrent 
and chronic nephritis, as opposed to a musculoskeletal 
disability.  Given the diagnosis entered in 1966, the Board 
does not find that such medical certificate establishes 
continuity of symptomatology of a musculoskeletal disability 
involving the low back since discharge from service.  The 
1991 medical records from the Social Security Administration 
addressing a low back disability show that the Veteran 
sustained a low back injury while working postservice.  This 
only further supports the Board's finding that the current 
disability did not have its onset in service.

Lastly, in a November 2008 VA examination report, the 
physician determined that the Veteran's complaints of low 
back pain in service were not related to lumbosacral 
degenerative joint disease.  The Board is aware that the 
examiner noted he did not have the Veteran's claims file at 
the time he made this medical opinion and that the Veteran 
has asserted that such made the medical opinion inadequate.  
The Board disagrees and finds that the medical opinion is 
still adequate because the examiner made the opinion based 
upon accurate facts  that are of record.  The record does not 
offer contrary medical findings.  For example, the Veteran 
told the examiner he had back pain in service.  The Board 
accepts this fact, and it is clear that the examiner accepted 
that fact as well.  The Veteran has not alleged continued 
treatment for low back pain due to a musculoskeletal disorder 
since his discharge from service.  The VA examiner made his 
opinion based on the facts that the Veteran had low back pain 
in-service, that he has a current disability, and the fact 
that there is no evidence of a continuity of symptomatology 
following the Veteran's discharge from service.  Again, the 
first showing of any musculoskeletal back problems following 
service was approximately 33 years following discharge from 
service.  For these reasons, the Board finds that the 
November 2008 VA medical opinion is adequate.

Although the Veteran contends that he has a current low back 
disability that was incurred in service, there is no evidence 
that he is qualified to offer such medical opinion.  His 
statements as to current diagnosis and medical causation 
therefore do not constitute competent medical evidence of a 
diagnosis or a nexus to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.

Residuals of nephrectomy, to include renal cancer

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for residuals of a 
nephrectomy, to include renal cancer.  The service medical 
records are silent for any problems with the Veteran's 
genitourinary system.  In a report of medical history 
completed by the Veteran in January 1958, he denied any past 
medical history involving frequent or painful urination or 
kidney stone or blood in urine.  

While the Veteran has alleged having received treatment for 
urinary complaints in 1962 at a VA facility, the Board finds 
such allegation questionable.  In his original claim for 
service connection for a kidney condition, which was received 
in January 1966, he made no mention of having been treated at 
a VA facility.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in January 1966.  There, 
the only post service treatment he reported receiving was 
from Dr. Herbert, who he stated had treated him in January 
1966.  The Veteran completed this form in 1966, which is much 
closer in time to 1962 than the Veteran's January 2002 
allegation that he had received treatment at a VA facility 
within a year or two after his discharge from service.  See 
VA Form 21-4138, Statement in Support of Claim, dated January 
28, 2002.  He later claimed that he received treatment in 
1962.  See October 2004 Decision Review Officer Conference 
Report.  For these reasons, the Board does not find the 
Veteran's decades-later recollection of receiving treatment 
at a VA facility within several years after discharge from 
service credible.

Supporting a finding that the veteran's allegation is not 
credible is the continued failure of the Veteran to report 
such treatment in subsequent claims to reopen the claim for 
entitlement to service connection for a kidney disorder.  For 
example, in a VA Form 21-526, received in April 1971, he 
indicated the first post service treatment he had received 
for the kidney disease was in 1966.  This is consistent with 
his 1966 application for compensation benefits.  
Nevertheless, even accepting that the Veteran was treated in 
1962 at a VA facility for kidney problems, this does not 
establish that a chronic kidney disability had its onset in-
service, or that either nephritis or cancer were manifested 
to a compensable degree within one year following discharge 
from service.

To the extent that a February 1966 medical certificate 
indicates the Veteran's recurrent and chronic nephritis had 
begun eight years prior (which would be almost exactly when 
the Veteran was being discharged from service), the Board 
does not accept that allegation.  The physician clearly based 
the statement on the history provided by the Veteran, and the 
Board does not accept the Veteran's history due to the other 
inconsistent facts described above.  Initially, the Veteran 
claimed that he was seen at a hospital in service in January 
1958 for urinary problems.  Yet, the January 1958 report of 
medical examination and report of medical history fail to 
show any evidence of that treatment.  The Veteran 
subsequently stated it occurred in February 1958 (the Veteran 
was not discharged until later in February 1958).  The Board 
still does not find the Veteran's statements or the lay 
statements he submitted in 1969 to be credible.  Based on the 
content of these lay statements from men who had served with 
the Veteran, they were told specifically what to write 
because, coincidentally, they all used the same date of 
hospitalization-February 10, 1958.  That they were all able 
to remember the precise exact date the Veteran was treated 
for urinary problems more than 10 years later is simply not 
credible.  

Even if the Board accepts that the Veteran was treated for 
nephritis soon after service, there is competent evidence 
that nephritis does not have a relationship with renal 
cancer.  Thus, there is no competent and credible evidence 
that renal cancer was manifested to a compensable degree 
within one year following discharge from service.  Based on 
its review of the evidence, the Board finds that nephritis is 
first shown in 1966.  The evidence establishes that the 
Veteran underwent the nephrectomy as a result of the 
diagnosis of renal cancer in either 1996 or 1997.  It is 
logical to conclude that the cancer appeared prior to that 
time.  The 1991 medical records from the Social Security 
Administration do not show any diagnosis involving renal 
cancer.  This would mean that the renal cancer, at the 
earliest, was first shown more than 30 years after the 
Veteran's discharge from service.  This is evidence against 
the claim.  Maxson.  

Although the Veteran contends that nephritis had its onset in 
service and the nephrectomy is somehow related to service, 
there is no evidence that he is qualified to offer such 
medical opinion.  His statements as to current diagnosis and 
medical causation therefore do not constitute competent 
medical evidence of a nexus to service.  Espiritu, 2 Vet. 
App. at 494.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, the claim is 
denied.

Disability manifested by headaches

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by headaches.  The Veteran claims that he developed headaches 
after a head injury that involved a laceration, which 
required 32 stitches in February 1957 at Walter Reed 
Hospital.  Of record is a December 1957 medical record from 
Walter Reed, which indicates the Veteran had a keloid removed 
from behind the right ear, which involved "general 
surgery."  Clearly, the Veteran had a keloid removed from 
behind the right ear during service.  The Board accepts such 
fact.  The Board does not, however, accept the Veteran's 
allegation of a laceration that involved 32 stitches.  The 
separation examination and the report of medical history 
completed by the Veteran fail to show any report of a head 
injury that involved 32 stitches.  Additionally, the Veteran 
denied any medical history of "frequent or severe headache" 
at that time.  Statements the Veteran made at the time of 
discharge from service are far more probative than the 
allegations he has made during this appeal.  

Moreover, there is no competent evidence that the Veteran has 
been diagnosed with a disability manifested by headaches 
during the appeal.  Therefore, service connection cannot be 
granted for headaches.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  
While the Veteran is competent to report having headaches, he 
is not competent to state that any current headache disorder 
is related to any in-service headache complaints.  Espiritu, 
2 Vet. App. at 494.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of a 
nephrectomy, to include renal cancer, is denied.

Entitlement to service connection for a disability manifested 
by headaches is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


